DETAILED ACTION

1. 	This Office Action is in response to the IDS filed on 7/9/2021.

Allowable Subject Matter
2. 	Claims 1 – 14 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:   US Patent 4,107,208 by Schrieber (as listed on the IDS dated 10/3/2019).
 
Summary of Claim 1:
A method to confer, enhance, improve or modify odor properties of a perfuming composition or of a perfumed article, the method comprising adding to said composition or article an effective amount of at least a compound of formula 

    PNG
    media_image1.png
    192
    333
    media_image1.png
    Greyscale

in a form of any one of its stereoisomers or a mixture thereof, 
wherein dotted lines represent a carbon-carbon single bond or a carbon-carbon a double bond; 
and one Rl group represents a hydrogen atom and a second R1 group represents a methyl group.






    PNG
    media_image2.png
    102
    169
    media_image2.png
    Greyscale


wherein one of the dashed lines is a carbon-carbon double bond, and each of the other of the dashed lines is a carbon-carbon single bond, and wherein the compound is useful as a vetiver ingredient in perfumes and perfumed articles.
Schreiber et al. do not teach or fairly suggest the claimed compound, in particular, wherein the claimed compound has the structure of formula (I). 

	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
      
	 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763